Citation Nr: 1753722	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  08-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left foot and ankle disorders.

2.  Entitlement to service connection for bilateral carpel tunnel syndrome.

3.  Entitlement to an initial evaluation higher than 20 percent for service-connected stenosis of L3-5 with chronic mechanical low back pain and disc bulge. 

4.  Entitlement to an initial evaluation higher than 10 percent for service-connected right knee mild degeneration.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from November 1992 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2006 and June 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

As noted in the February 2014 Remand, the Veteran's hearing request has been deemed withdrawn.

In February 2014, the Board remanded these issues for additional development.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims remaining on appeal. 

Pursuant to the Remand, in May 2014, the Veteran underwent VA examinations for her claims for increased evaluations for her back and right knee.  Thereafter, in a February 2017 letter, the Veteran was informed that VA was scheduling her for additional VA examinations for her back and right knee.  The record reflects that she failed to appear for the scheduled April 2017 VA examinations.

However, the Board observes that the July 2017 supplemental statement of the case (SSOC) was returned to VA as undeliverable.  A July 2017 report of general information reflects an address different from the one on the July 2017 SSOC.  As it appears that the Veteran may not have been contacted for her VA examinations at her current address of record, a remand is necessary to attempt to reschedule the VA examinations.  
In December 2016 correspondence, the Veteran reported that she was scheduling surgery for her foot and ankle at Summit Medical Group Facility in February 2017.  As these records are potentially relevant to her claim on appeal, they should be requested on remand.

Notably, in February 2014 the Board, in part, remanded the issues of entitlement to service connection for left foot and ankle disability and entitlement to service connection for bilateral carpel tunnel syndrome in order to issue the Veteran a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

However, no such SOC was issued with respect to the issues of entitlement to service connection for left foot and ankle disability and entitlement to service connection for bilateral carpel tunnel syndrome.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in light of the fact that it was expressly requested that an SOC be issued with respect to the claims for entitlement to service connection for left foot and ankle disability and entitlement to service connection for bilateral carpel tunnel syndrome, and the claims file does not contain any such SOC for these issues, the Board finds that VA has not substantially complied with the remand directives.  Consequently, a new remand is required to comply with the holding of Stegall.

The Board also notes that the Veteran was in receipt of Vocational Rehabilitation Benefits during the course of the appeal.  As these records may have a bearing on her claims, to include her claim for TDIU, such records should be associated with the claims file.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records dated from July 2017 to the present and associate them with the claims file.

2.  Obtain and associate with the claims file any relevant Vocational Rehabilitation records.

3.  After securing any necessary release, obtain records from the Summit Medical Group facility dated in approximately February 2017 pertaining to a left foot and ankle surgery.

4.  After the development in #1 and #2 has been completed, schedule the Veteran for VA examinations to ascertain the current severity of her service-connected low back and right knee disabilities, to include the impact of both disabilities on her ability to obtain and maintain gainful employment.  

After reviewing the claims file and examining the Veteran, the examiner should specifically address the following: 

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on her functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After the development in #1-#3 has been completed, the RO should issue a statement of the case to the Veteran addressing the matters of entitlement to service connection for a left foot and ankle disability and entitlement to service connection for bilateral carpel tunnel syndrome.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal, to include entitlement to a TDIU, should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


